Jordan, Justice.
Common Cause of Georgia, the appellee, sued in Fulton Superior Court to enjoin the State Campaign and Financial Disclosure Commission, the appellant, from publicly adopting the following interpretation of the *839Campaign and Financial Disclosure Act (Code Ann. Ch. 40-38 (1979)): "Contribution,” as defined by said Act ("anything of value conveyed or transferred for the purpose of influencing the nomination for election or election of any person for the offices provided for in § 40-3802” — Code Ann. § 40-3803(c)), includes a candidate’s transfer of personal funds to his campaign committee for that body’s expenditure on behalf of the candidate’s campaign, but does not include a candidate’s expenditure of personal funds toward the same end.
The trial court granted the appellee’s prayer for permanent injunction and the appellant appeals. We affirm.
The Campaign and Financial Disclosure Act provides that the candidate shall file with the appropriate authorities a " 'Campaign Financing Disclosure Written Report’. . . setting forth all expenditures of $101 or more and all contributions of $101 or more, including contributions and expenditures of lesser amounts when the aggregate amount thereof by or to a person is $101 or more in the aggregate for the calendar year in which the report is filed.” Code Ann. §§ 40-3803(g); 40-3806. Further, "person” is expressly defined by the Act to mean "an individual, partnership, committee, association, corporation, labor organization, or any other organization or group of persons.” Code Ann. § 40-3803(e).
These statutory provisions, in conjunction with the definition of "contribution” quoted in paragraph one of this opinion, expressly direct that the candidate publicly report, as a "contribution,” all aggregate conveyances or transfers of $101 or more, by anyone, for the purpose of influencing the nomination for election or election of any person for the offices provided for in § 40-3802.
We understand the above as a legislative directive for the public disclosure of all sources of funds to be expended on behalf of a candidates’s campaign which have generated $101 or more in the aggregate.
It was in loyalty to this legislative directive that we previously held, in the context of a non-candidate, that "contribution,” as defined by the Act, includes, not only the transfer of personal and non-personal funds to the candidate or his campaign committee for expenditure by *840them on behalf of the candidate’s campaign, but also the non-candidate’s expenditure of said funds toward the same end. Fortson v. Weeks, 232 Ga. 472, 480 (208 SE2d 68) (1974).
Argued November 20, 1979
Decided December 5, 1979.
ArthurK. Bolton, Attorney General, Linda R. Birrell, Assistant Attorney General, for appellants.
Kathleen Kessler, William B. Hollherg, Virginia Carter, Stephen Roberts, for appellees.
Similarly, we hold here, in the context of a candidate, that "contribution” includes, not only the transfer of personal funds to the candidate’s campaign committee for its expenditure on behalf of the candidate’s campaign, but also the candidate’s expenditure of said funds toward the same end. Accordingly, when filing the Campaign Financing Written Report, the candidate must list his expenditure of personal funds, not only as a campaign expenditure, but also as a campaign "contribution.”

Judgment affirmed.


Nichols, C. J., Undercofler, P.J., and Hill, J., concur. Bowles and Marshall, JJ., dissent.